Exhibit 10.1
BORGWARNER INC.
2018 STOCK INCENTIVE PLAN
Restricted Stock Agreement
For Non-Employee Directors


        THIS Restricted Stock Agreement (the “Agreement”) dated as of April 29,
2020, by and between BORGWARNER INC., a Delaware corporation (the “Company”),
and                      (the “Director”) is entered into as follows:


WITNESSETH:


        WHEREAS, the Company has established the BorgWarner Inc. 2018 Stock
Incentive Plan (the “Plan”), a copy of which is attached hereto or which has
been previously provided to the Director;


        WHEREAS, the Corporate Governance Committee of the Board of Directors of
the Company has recommended that the Director be granted shares of Restricted
Stock pursuant to the terms of the Plan and the terms of this Agreement, and the
Board of Directors of the Company has approved such recommendation.


        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants hereinafter set forth:


1.Award of Restricted Stock. The Company hereby awards to the Director on this
date, 4,382 shares of its common stock, par value $.01 (“Stock”), subject to the
terms and conditions set forth in the Plan and this Agreement (the “Award”).


2.Issuance of Share Certificates or Book Entry Record. The Company shall, as
soon as administratively feasible after execution of this Agreement by the
Director, either (1) issue one or more certificates in the name of the Director
representing the shares of Restricted Stock covered by this Award, or (2) direct
the Company’s transfer agent for the Stock to make a book entry record showing
ownership for the Restricted Stock in the name of the Director, subject to the
terms and conditions of the Plan and this Agreement.


3.Custody of Share Certificates During the Restriction Period. In the event that
the Company issues one or more certificates for the Restricted Stock covered by
this Award in lieu of book entry, during the Restriction Period described below:


a.The certificate or certificates shall bear the following legend:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
BorgWarner Inc. 2018 Stock Incentive Plan and a Restricted Stock Agreement.
Copies of such Plan and Restricted Stock Agreement are on file at the
headquarters offices of BorgWarner Inc.”


b.The certificates shall be held in custody by the Company until the
restrictions set forth herein shall have lapsed; and
Page 1 of 5



--------------------------------------------------------------------------------

Exhibit 10.1


c.As a condition to receipt of this Award, the Director hereby authorizes the
Company to issue such instructions to the transfer agent as the Company may deem
necessary or proper to comply with the intent and purposes of this Agreement and
the Plan, including provisions regarding forfeiture, and that this paragraph
shall be deemed to constitute the stock power, endorsed in blank, contemplated
by Section 8.2 of the Plan.


4.Terms of the Plan Shall Govern. The Award is made pursuant to, and is subject
to, the Plan, including, without limitation, its provisions governing a Change
in Control and Cancellation and Rescission of Awards. In the case of any
conflict between the Plan and this Agreement, the terms of the Plan shall
control. Unless otherwise indicated, all capitalized terms contained in this
Agreement shall have the meaning assigned to them in the Plan.


5.Restriction Period. The Restriction Period for the Restricted Stock awarded to
the Director under this Agreement shall commence with the date of this Agreement
set forth above and shall end, for the percentage of the shares indicated below,
on the date when the Restricted Stock shall have vested in accordance with the
following schedule:




         Date     Vested Percentage


          April 29, 2021   100% of the Awarded Shares
           
        During the Restriction Period, the Director shall not be permitted to
sell, assign, transfer, pledge or otherwise encumber the Restricted Stock
awarded herein.


6.Shareholder Rights. Subject to the restrictions imposed by this Agreement and
the Plan, the Director shall have, with respect to the Restricted Stock covered
by this Award, all of the rights of a stockholder of the Company holding Stock,
including the right to vote the shares and the right to receive any cash
dividends; provided, however, that cash dividends will be automatically
reinvested in additional shares of Restricted Stock, the number of which shall
be determined by multiplying (i) the number of shares of Restricted Stock that
the Director has been issued under this Agreement as of the dividend record date
by (ii) the dividend paid on each share of Stock, and dividing the result by
(iii) the Fair Market Value of a share of Stock on the dividend payment date.
Such additional shares of Restricted Stock resulting from the reinvestment of
dividends shall be subject to the same restrictions, terms and conditions,
including the Restriction Period, contained herein. For the avoidance of doubt,
if the Restricted Stock is forfeited, then any dividends paid thereon and
treated in accordance with this paragraph shall also be forfeited.


7.Forfeiture of Shares. Upon the Director’s Termination of Employment during the
Restriction Period, all shares of Stock covered by this Award that remain
subject to restriction shall be forfeited by the Director; provided, however,
that in the event of the Director’s Retirement during the Restriction Period,
the Compensation Committee shall
Page 2 of 5



--------------------------------------------------------------------------------

Exhibit 10.1
have the discretion to waive, in whole or in part, any or all remaining
restrictions with respect to any or all of the Restricted Stock covered by this
Award.


8.Change in Control. In the event of a Change in Control, this Award shall be
treated in accordance with Section 15 of the Plan.


9.Delivery of Shares. At the Director’s request, if and when the Restriction
Period expires for a share or shares of Restricted Stock without a prior
forfeiture, the Company will deliver certificate(s) for such share(s) to the
Director.


10.Acquisition of Shares For Investment Purposes Only. By his or her signature
hereto, the Director hereby agrees with the Company as follows:


a.The Director is acquiring the shares of Stock covered by this Award for
investment purposes only and not with a view to resale or other distribution
thereof to the public in violation of the Securities Act of 1933, as amended
(the “1933 Act”), and shall not dispose of any of the shares of the Stock in
transactions which, in the opinion of counsel to the Company, violate the 1933
Act, or the rules and regulations thereunder, or any applicable state securities
or “blue sky” laws;


b.If any of the shares of Stock covered by this Award shall be registered under
the 1933 Act, no public offering (otherwise than on a national securities
exchange, as defined in the Exchange Act) of any such shares shall be made by
the Director (or any other person) under such circumstances that he or she (or
any other such person) may be deemed an underwriter, as defined in the 1933 Act;
and


c.The Company shall have the authority to endorse upon the certificate or
certificates representing the Stock covered by this Agreement such legends
referring to the foregoing restrictions.


11.No Right to Continued Service. Nothing contained in the Plan or this
Agreement shall confer upon the Director any right to continue as a director of
the Company.


12.Withholding of Taxes. If applicable, no later than the date as of which an
amount first becomes includible in the Director’s gross income for Federal
income tax purposes, the Director shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any Federal, state, local,
or foreign taxes of any kind required by law to be withheld.


13.Governing Law. The Award made and actions taken under the Plan and this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without taking into account its conflict of laws provisions.


14.Acceptance of Award. By the Director’s signature below, the Director accepts
the terms of the Award, as set forth in this Agreement and in the Plan. Unless
the Company otherwise agrees in writing, this Agreement shall not be effective
as a Restricted Stock Award if a copy of this Agreement is not signed and
returned to the Company.


Page 3 of 5



--------------------------------------------------------------------------------

Exhibit 10.1
15.Binding Effect. Subject to the limitations stated above, this Agreement shall
be binding upon and inure to the benefit of the parties’ respective heirs, legal
representatives, successors, and assigns.


* * * * *
        






























Page 4 of 5



--------------------------------------------------------------------------------

Exhibit 10.1
IN WITNESS WHEREOF, BORGWARNER INC. and the Director have executed this
Agreement to be effective as of the date first written above.


             


            BORGWARNER INC.
             
            
     By:  /s/ Felecia J. Pryor   
            Name: Felecia J. Pryor 
Title: Executive Vice President, Chief
             Human Resources Officer




I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Agreement and the Plan. I agree to be bound by all of the provisions set forth
in this Agreement and the Plan.


                   
Date      
Page 5 of 5

